SUAREZ, J.
We agree with the appellant that it was error for the trial court to have denied the motion to amend with prejudice. An amendment to the complaint identifying the plaintiff as the personal representative and limiting the claims to conversion would relate back and should have been allowed. *1195See Eisen v. Philip Morris USA, Inc. 126 So.3d 323 (Fla. 3d DCA 2013). We affirm the remainder of the trial court’s order denying the motion to amend with prejudice.
Reversed in part and remanded for further proceedings.